Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000099
                                                      21-MAY-2013
                                                      12:50 PM




                         SCWC-12-0000099

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        COUNTY OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

       H. KIMURA STORE, INC., IRENE KIMURA, BRIAN KIMURA,
                Respondents/Defendants-Appellees,

                                and

        MICHAEL TIERNEY, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000099; CIVIL NO. 00-1-377)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          It appearing that the judgment on appeal in the above-
referenced matter not having been filed by the Intermediate Court
of Appeals at the time the application for certiorari was filed,
see Hawai#i Revised Statutes § 602-59(a) (Supp. 2011); see also
Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),
          IT IS HEREBY ORDERED that Petitioner/Defendant-
Appellant’s application for writ of certiorari, filed May 7,
2013, is dismissed without prejudice to re-filing the application
pursuant to HRAP Rule 40.1(a) (2012) (“The application shall be
filed within thirty days after the filing of the intermediate
court of appeals’ judgment on appeal or dismissal order, unless
the time for filing the application is extended in accordance
with this rule.”).
          DATED:   Honolulu, Hawai#i, May 21, 2013.

Michael Tierney,                 /s/ Mark E. Recktenwald
pro se
                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack